DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2022 was filed after the mailing date of the Notice of Allowance on August 10, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Zettl (US 2013/0064750) and Vorage et al. (US 8,771,524 B2).
	Regarding claim 1, Zettl discloses an apparatus for preparing boron nitride nanotubes (BNNTs), the apparatus comprising: an arc discharge area with ports A and/or B for a gaseous stream, a port connectors area with ports D and E for the BN-based material, since the number and arrangement of the ports may be varied to suit the plasma plume conditions, a collection surface or area, collection elements, and chamber gas exit and valve (see Abstract; figure 1; and paragraphs 0015-0041).
	Vorage et al. discloses a container (mixing chamber, 2) comprising a round area; a first inlet (4A); a second inlet (4B); and an outlet (3); wherein the second inlet is installed in a direction inclined to a perpendicular direction of the container; and wherein the first inlet is formed to form an acute angle (see Abstract; figures 1-4 and column 3, line 32 through column 5, line 8).
	The prior art fails to disclose or suggest an apparatus comprising: a first air injector connected to the second inlet and allowing the first air to be introduced into the nano-sizing area therethrough; and a collector connected to the outlet and including a membrane which collects the second power by allowing the second air to pass therethrough; and wherein the first inlet is formed to form an acute angle towards a flow direction of the first air.
Claims 2-20 depend on claim 1.

Response to Arguments
Applicant’s arguments, see Remarks, filed July 15, 2022, with respect to the objection of the specification and the 112(b) rejection of claim 19 have been fully considered and are persuasive.  The specification and the 112(b) rejection of claim 19 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774